Citation Nr: 0700100	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent prior to February 16, 2005 for service-connected 
degenerative joint disease, lumbosacral spine.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in Denver, 
Colorado (the RO).

Procedural history

The veteran served on active duty from June 1982 to August 
1982, from December 1982 to December 1986, and from March 
1988 to December 1988.

The September 2002 RO rating decision granted service 
connection for a low back disability and assigned a 10 
percent rating, effective August 14, 2000.  The same decision 
denied service connection for asthma and allergic rhinitis.  
The veteran disagreed and timely appealed.  In a March 2005 
rating decision, the RO increased the assigned disability 
rating from 10 percent to 20 percent, effective February 16, 
2005.

In September 2006, the veteran testified at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing has been 
associated with the veteran's claims folder.

At the September 2006 hearing, the veteran submitted a 
written notice that he intended to withdraw that part of his 
appeal relating to his entitlement to a disability rating in 
excess of 20 percent.  The increased rating issue thus 
encompasses the matter of whether a rating in excess of 10 
percent may be assigned for the back disability from August 
14, 2000 to February 16, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

Issues not on appeal

The September 2002 rating decision granted service connection 
for residuals of excision of the left great toenail and 
assigned a noncompensable disability rating.  The veteran 
filed a claim for an increased rating in December 2005.  The 
RO granted a 10 percent rating in a March 2006 rating 
decision.  The veteran has not indicated disagreement with 
that decision.  Thus, the issue is not in appellate status.

In a February 2005 claim the veteran sought service 
connection for cycstic acne, hypertension and urinary 
incontinence.  In an October 2005 rating decision, the RO 
granted service connection for cystic acne, rated as 
noncompensably disabling; and denied service connection for 
hypertension and urinary incontinence.  To the Board's 
knowledge, the veteran has disagreed with those decisions.


REMAND

Reasons for remand

For reasons stated immediately below, the Board finds that 
this case must be remanded for additional procedural and 
evidentiary development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  In the May 2002 VCAA 
letter, the veteran was informed only of what evidence was 
required to establish a secondary service-connected claim.  
After development of the claim, including the veteran's 
subsequent claim for direct service connection for asthma and 
allergic rhinitis, it became clear that the original issue 
claimed was also a direct service connection claim.  The 
veteran never received notice, as required by the VCAA, of 
what the evidence must show to establish a direct service 
connection claim.

In addition, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  This, too, must be accomplished.

Medical examination

The veteran contends that he is entitled to service 
connection for asthma and allergic rhinitis which changed in 
nature and degree during active duty.  He has submitted 
medical diagnoses of those conditions, and his service 
medical record includes evidence that he was treated for 
sinus drainage in June 1986 and seasonal rhinitis in 
September 1986.  There is also evidence that the veteran 
suffered from hay fever as a child.

The Board notes that in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In this case, there appears to be 
evidence that satisfies element (1), and arguably evidence 
that satisfies element (2).  The nexus issue, in its present 
state, raises questions that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2005) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Accordingly, the Board remands the case for further 
development to determine whether the veteran's current asthma 
and allergic rhinitis disorders were incurred or aggravated 
during active duty.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in 
Dingess.

2.  VBA should arrange for a physician to 
review the veteran's claims folder, 
specifically including this Remand.  The 
examiner should express an opinion whether 
it is as likely as not that the veteran's 
currently diagnosed asthma and allergic 
rhinitis were incurred or aggravated during 
active duty.  In particular, the reviewing 
physician should indicate, to the extent 
practicable, whether or not the asthma 
and/or allergic rhinitis pre-existed the 
veteran's military service and if so 
whether either was thereby aggravated 
beyond the natural progress of the 
disability.  If the reviewing physician 
deems it to be necessary, physical 
examination and/or diagnostic testing of 
the veteran may be undertaken.  The 
reviewing physician's opinion and report of 
any examination should be associated with 
the veteran's VA claims folder.

3.  Following the completion of the 
foregoing, VBA should readjudicate the 
veteran's claims.  If the claim is denied, 
in whole or in part, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



